19-13895-jlg         Doc 416         Filed 05/12/21 Entered 05/12/21 19:32:58           Main Document
                                                  Pg 1 of 3




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------    x
 In re:                                                            :
                                                                   :   Chapter 7
 ORLY GENGER,                                                      :
                                                                   :   Case No.: 19-13895 (JLG)
                                        Debtor.                    :
                                                                   :
 ---------------------------------------------------------------   x


                                              SCHEDULING ORDER

         The Court hereby establishes a hearing date, objection deadlines and reply deadlines in

connection with (i) Judgment Creditor Sagi Genger’s Amended and Updated Motion to Dismiss

and Memorandum of Law in Support [Dkt. No. 239] (the “Motion to Dismiss”) and (ii) the

Chapter 7 Trustee’s Motion for Order Pursuant to Sections 105, 363, and 364 of the Bankruptcy

Code and Bankruptcy Rules 2002, 4001, 6004, 9006 and 9019: Approving (A) Settlement

Agreement, (B) Sale of The Debtor’s Estate’s Causes of Action Against Certain Third Parties, and

(C) Financing To Support the Continued Administration of the Case and (D) Granting Related

Relief (the “Trustee’s Motion”) [Dkt. No. 248]. It is hereby ORDERED that:


         1.        The hearing on the Motion to Dismiss and the Trustee’s Motion will be held on

June 16, 17 and 18, 2021, commencing each day at 10:00 a.m. (the “Hearing”) before The

Honorable James L. Garrity, Jr., United States Bankruptcy Judge, in his Courtroom 723 at the

United States Bankruptcy Court for the Southern District of New York, One Bowling Green,

New York, New York 10004, provided however that the Hearing may be conducted via zoom at

the Court’s discretion.

         2.        Any responses or objections (collectively, the “Objections”) to the Motion to

Dismiss and Trustee’s Motion must be in writing, conform to the Bankruptcy Code, the



{Client/086201/1/02133007.DOCX;1 }
19-13895-jlg     Doc 416       Filed 05/12/21 Entered 05/12/21 19:32:58           Main Document
                                            Pg 2 of 3



Bankruptcy Rules and the Court’s Local Rules, be electronically filed with the Bankruptcy Court

in accordance with General Order No. M-399, which, along with the User’s Manual for the

Electronic Case Filing System, can be found at the Court’s Website, and be served so as to be

received by email no later than May 31, 2021 at 2:00 p.m. (the “Objection Deadline”) by: (i)

the Bankruptcy Judge (with two hard copies clearly marked “Chambers Copy” delivered to the

Court to the attention of Chambers of The Honorable James L. Garrity, Jr. within one day of

filing), (ii) Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th Floor, New York, New York

10018, Attn: Rocco A. Cavaliere, Esq. (rcavaliere@tarterkrinsky.com), (iii) Emmet Marvin &

Martin, 120 Broadway, 32nd Floor, New York, New York 10271, Attn: John Dellaportas, Esq.

and Thomas Pitta) (jdellaportas@emmetmarvin.com and tpitta@emmetmarvin.com), (iv) all

parties having filed Notices of Appearance in this case at the addresses set forth in the Notices of

Appearance, and (v) the Office of the United States Trustee for the Southern District of New

York, 201 Varick Street, Suite 1006, New York, New York 10014, Attn: Richard Morrissey,

Esq. (the “Notice Parties”).

        3.     All replies to any Objections shall be filed and served in the manner described in

paragraph 2 herein by no later than June 7, 2021 (the “Reply Deadline”).

        4.     Any pre-trial motions, including motions in limine (the “Pre-Trial Motions”),

shall be filed and served in the manner described in paragraph 2 herein by no later than May 31,

2021.

        5.     Any responses or objections to the Pre-Trial Motions shall be filed and served in

the manner described in paragraph 2 herein by no later than June 7, 2021.




                                                 2
19-13895-jlg    Doc 416      Filed 05/12/21 Entered 05/12/21 19:32:58            Main Document
                                          Pg 3 of 3



       6.      A Pre-Hearing Conference will be held by telephone on June 2, 2021 at 10:00

a.m. to discuss matters relating to presenting witnesses, evidence and gaining access to the

courthouse. [JLG]

       7.      The Court may modify the dates set forth herein for good cause shown.

       8.      This Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.


Dated: New York, New York
      May 12, 2021
                                             /s/   James L. Garrity, Jr.
                                             HONORABLE JAMES L. GARRITY, JR.
                                             UNITED STATES BANKRUPTCY JUDGE




                                                   3
